DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muraoka et al. (JP 2016-155897).  The citations below are taken from an English language translation provided by applicant.
	Regarding claim 1, Muraoka et al. teaches a composite of cellulose nanofibers and a resin, in which the cellulose nanofibers are uniformly dispersed in the resin (¶7).  The resin is preferably chosen from a styrene resin, (meth) acrylic acid ester resin, and acrylonitrile resin (¶31).  The cellulose fibers are prepared in an aqueous dispersion (¶38) and that dispersion is missed with the resin monomers (¶40) in order to form the composite material wherein the resin is emulsified in the aqueous dispersion and the cellulose fibers are dispersed therein (¶40).
	Muraoka et al. does not explicitly teach that when a sample obtained in such a way that a liquid obtained by diluting the composite resin composition with water in an amount that allows a non-volatile content of the composite resin composition to fall within a range of 0.01 to 0.1% by mass is dropped onto a base material for measurement and is dried is observed with an atomic force microscope, a structure such that the cellulose nanofiber is dispersed, and the resin particles cling in the form of particles to the cellulose nanofiber is observed.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed ingredients and amounts, and a substantially similar process.  Moreover, there is no guidance available in the instant specification as to obtain the above property other than by forming the claimed composite.  Therefore, the claimed effects and physical properties, i.e. the above described observation, would implicitly be achieved by the resulting composition.  If it is the applicant’s position that this would not be the case: (1) 
Regarding claim 2, Muraoka et al. does not explicitly teach that in the observation with the atomic force microscope, a structure such that when the cellulose nanofiber is assumed to be an axis, the resin particles gather along and around the axis in the form of a bunch of grapes is observed.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed ingredients and amounts, and a substantially similar process.  Moreover, there is no guidance available in the instant specification as to obtain the above property other than by forming the claimed composite.  Therefore, the claimed effects and physical properties, i.e. the above described observation, would implicitly be achieved by the resulting composition.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that there is no teaching as to how to obtain the claimed property with only the claimed ingredients.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Muraoka et al. (JP 2016-155897) as applied to claim 1 above.
Regarding claim 3, Muraoka et al. teaches the composite composition of claim 1 as discussed above.  Muraoka et al. additionally teaches that the cellulose nanofibers are included in from 5 to 60 parts by weight based on 100 parts by weight of the monomer (resin) (¶35).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use from 5 to 10 parts by weight of the cellulose nanofibers in the composition, as taught by Muraoka et al., and would have been motivated to do so because Muraoka et al. teaches that this amount is suitable for use in the disclosed invention.
Regarding claim 4, Muraoka et al. teaches the composite composition of claim 1 as discussed above.  Muraoka et al. additionally teaches that resin may include monomers such as (meth)acrylic acid and (meth)acrylamide (¶30) and that one or more kinds of monomers may be used in combination (¶30).  There is not an example showing at least one of styrene, (meth) acrylic acid ester, and acrylonitrile being used in combination with (meth)acrylic acid and/or (meth)acrylamide.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to form a resin comprising at least one of styrene, (meth) acrylic acid ester, and acrylonitrile being used in combination with (meth)acrylic acid and/or (meth)acrylamide, and would have been motivated to do so because Muraoka et al. teaches that these types of resin are suitable for use in the disclosed invention.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767